Citation Nr: 1401955	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-03 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a pulmonary disorder, to include calcified pleural plaques on the left hemidiaphragm.

3.  Entitlement to service connection for post-polio syndrome.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his Spouse

ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from to November 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In December 2009, the Veteran testified at a personal hearing before a Decision Review Officer.  He and his spouse testified at a video-conference hearing before the undersigned Veterans Law Judge in May 2011.  Transcripts of these hearing are associated with the claims file.

In May 2012, the Board remanded the appeal to attempt to obtain outstanding treatment records pertaining to the Veteran's claim for PTSD and to afford the Veteran VA examinations in connection with his post-polio syndrome and pulmonary disorder claims.  As to the claim for PTSD, the Board finds that the remand directives have been completed and, therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  However, as explained below, the Board finds the examination opinions given in connection with the Veteran's post-polio syndrome and pulmonary disorder claims inadequate.  As such, those claims are being remanded for clarifying medical opinions.

In April 2013, the RO granted service connection for major depressive disorder but, did not grant service connection for PTSD.  That claim remains on appeal.

In addition to a paper claims file, there is a Virtual VA electronic file.  The Board has reviewed both files prior to reaching this decision.
The issues of service connection for post-polio syndrome and for a pulmonary disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not meet the diagnostic criteria for a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, in a January 2009 pre-adjudication letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for service connection, including what he needed to provide and what would be obtained by VA.  

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matter on appeal, including the Veteran's service treatment records, private treatment records and military personnel records.  The Veteran and his representative have not identified any outstanding evidence.

Finally, appropriate VA examinations were conducted in connection with the claim for service connection for PTSD.  The VA examiners who conducted the January 2010 and April 2013 psychiatric examinations reviewed the claims file and personally interviewed the Veteran.  The examiners then provided an opinion regarding whether the Veteran has PTSD related to an alleged in-service stressor in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The opinions were supported by adequate rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that a medical opinion is adequate only if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The Board finds that no additional RO action to further develop the record in connection with the Veteran's PTSD claim, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.



II. Service Connection for PTSD

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., the diagnosis must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and must be supported by findings on the examination report; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a).

Here, the Veteran's in-service stressor is conceded.  He reported on his VA Form 21-0781 that his unit was attacked while stationed at Camp Radcliff Army Airfield in An Khe, Vietnam.  VA verified that his unit received mortar fire during his military service and has conceded that the Veteran was exposed to an in-service combat stressor.

As to a diagnosis of PTSD, the Veteran's service treatment records are unremarkable for complaints, diagnosis, or treatment of a psychiatric disorder, to include PTSD.  The record reflects that the Veteran did not seek psychiatric treatment until 2008 after filing his initial claim for service connection.

The medical evidence as to whether the Veteran has a current diagnosis of PTSD is mixed.  The Veteran has had two VA examinations in connection with this claim and two different VA psychologists determined the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  However, a diagnosis of PTSD and depression appear in a private July 2008 treatment record.  The report shows symptoms of "not sleeping well, nightmares, irritability, depressed, anger, memory problems, anxiety and some hallucinations."

In December 2008, the Veteran underwent a QTC psychological evaluation with a psychologist.  The Veteran claimed his symptoms began in 1968 and he had occasional insomnia and some depression.  He described a history of passive suicidal ideation in the past.  He reported his daily functioning was affected by "brief periods of depressed moods".  The Veteran was prescribed medication for his symptoms in August 2008.  He indicated he discontinued his medication since he felt it was not working.  The examiner noted his orientation was within normal limits.  Appearance and hygiene were appropriate and affect and mood were normal.  The Veteran did not report a history of hallucinations and did not describe nightmares.  The examiner noted that the Veteran enjoyed outdoor activities including fishing, hunting, riding his brother's horses and on his tractor.  He indicated that he had friends and enjoyed socializing.

The psychologist determined that the Veteran's symptoms as described did not meet the diagnostic criteria for PTSD.  She explained:

The current Axis I condition does not meet the diagnostic criteria of PTSD according DSM IV because although he reported symptoms of hyper-arousal, his concentration problems began during grade school, and his occasional sleep disturbance appears related to nocturia secondary to enlarged prostate.  His symptoms of re-experiencing occur too infrequently to be a significant problem.  So although he does report some persistent avoidance symptoms, he does not meet diagnostic criteria for PTSD.

The examiner also noted that the symptoms he endorsed during the examination on that date were "inconsistent with the frequency/severity of symptoms he endorsed several months ago" in July 2008.  She stated that the Veteran did not have difficulty performing the activities of daily living and his symptoms were "not enough to interfere with social and occupational functioning or to require continuous medication."  She concluded that functional impairment was "minimal" and diagnosed Depressive Disorder, NOS.

In January 2010, after a hearing before a Decision Review Officer in December 2009, the Veteran underwent a VA examination in connection with his PTSD claim with a licensed VA psychologist.  He indicated he enjoyed riding horses, but he could only do so for about 10 minutes before his back and hips hurt and that he had not gone fishing or hunting for two or three years.  He seemed lethargic and fatigued.  The examiner noted he spoke loudly and had trouble hearing, but he was cooperative and attentive.  He indicated trouble sleeping and a history of nightmares and night sweats.  He denied hallucinations, homicidal thoughts, suicidal thoughts and panic attacks.  After interviewing the Veteran and reviewing the claims file, the examiner diagnosed the Veteran with major depression secondary to medical condition.  He stated:

Vet is primarily distressed over chronic lung and coughing problems.  His depression is keeping him from engaging in fishing, hunting or riding horses.  He is not able to keep up his farm secondary to physical problems, which is depressing.  Vets. Wife verified his depressive symptoms and concern over vets chronic coughing.

Vet. does not meet criteria C for the formal diagnosis of PTSD ("persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness").  Vets stressor of being mortared at An Khe meets stressor criteria for ptsd.  Vet. has not had significant social or occupational impairment secondary to symptoms of PTSD.  The current evaluation is consistent with findings from [QTC] exam by Dr. [A.] in December 2008.

After a May 2011 hearing, the Board held the record for 60 days to allow the Veteran time to provide another opinion as to his PTSD.  Such opinion was not forthcoming.  However, following a remand by the Board in May 2012, the Veteran submitted a January 2013 statement from Mr. MT, a licensed clinical social worker.  Mr. MT indicated that the Veteran had sought counseling from him between April 2011 and June 2012 because he was "increasingly unable to cope with daily stressors."  The social worker indicated that he presented with symptoms that are indicative of a diagnosis of PTSD.  Symptoms were listed as: recurring thoughts of disturbing situations, hypervigilance, nightmares, irritability, and isolation, avoidance of topic of combat events, anxiety and depressive mood.  The Veteran reported continued flashbacks and the social worker indicated that his "time in the war zone has left him feeling detached from others and family, anxious (often has difficulty interacting with others and being in crowded areas), hyper-vigilant, poor sleep and difficulty interacting with peers (including job dysfunction)."  Although, the social worker indicated the Veteran's symptoms were indicative of PTSD, he made no formal diagnosis.

In April 2013, the Veteran was afforded another VA examination.  The VA psychologist determined that the Veteran's symptoms did not meet the DSM-IV criteria for a diagnosis of PTSD.  He diagnosed major depressive disorder, moderate, recurrent, secondary to service-connected hearing loss.  The examiner conceded the Veteran's in-service stressor and noted that he had recurrent distressing dreams of the event.  He noted symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, suspiciousness and mild memory loss.  He opined:

[The Veteran] at this time does not meet full criteria for a current diagnosis of PTSD.  His stressor meets criterion A but his current symptoms are subclinical in severity.  However during this exam we did discuss the impact that his issues with hearing loss have had on his moods and the significant issues they have caused with social interactions and making him feel disconnected with others.  It is my opinion that it is as likely as not that his current depression is the result of his service connected hearing loss and tinnitus and that this has been the case for several years.

The examiner also opined that hearing loss and tinnitus caused irritability and mild paranoia resulting from thinking others are talking about him.
In April 2013, the RO granted service connection for major depressive disorder as secondary to the Veterans' service-connected hearing loss.

In this case, there are medical opinions for and against the Veteran's claim that he currently has PTSD.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).  The weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.  

In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data and the medical conclusion that the physician reaches.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Other factors that may be considered in assessing the probative value of a medical opinion include a physician's access to the claims file or pertinent evidence, the thoroughness and detail of the opinion, the accuracy of the factual premise underlying the opinion, the scope of examination, the rationale for the opinion offered, the degree of certainty provided, and the qualifications and expertise of the examiner.  See generally Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Sklar v. Brown, 5 Vet. App. 140 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Board is not bound to accept any opinion (from a VA examiner, private physician, or other source) concerning the merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  Rather, it has a duty to assess the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  

Here, we have three opinions from licensed practioners indicating that, although the Veteran has symptoms of depression and some symptoms that might be indicative of PTSD, in their professional judgment and based on a full review of the Veteran's record, the DSM-IV criteria for a diagnosis of PTSD have not been met.  The only other opinions of record are that of a licensed social worker who declined to make any actual diagnosis and a mental health provider whose credentials and qualifications are unclear.  The VA examiners had the benefit of reviewing the claims file.  The mental health provider in 2008 did not.  In addition, the 2008 treatment records list symptoms, but give no further detail or reasoning as to why a PTSD diagnosis, as opposed to some other diagnosis, was appropriate.  The Board finds that the three opinions that do not support a finding of PTSD were supported by an in-depth consideration of the entirety of the record, whereas, the diagnosis of PTSD by the mental health provider in 2008 was given without review of that breadth of evidence and without any supporting rationale.

In short, the Board concludes that the most probative medical evidence of record indicates that the Veteran does not have PTSD and the first criterion for service connection for PTSD has not been met.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for PTSD must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
ORDER

Service connection for PTSD is denied.



REMAND

Reason for Remand: To obtain clarifying medical opinions.

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the claims for service connection for post-polio syndrome and for a pulmonary disorder is necessary.

I. Service Connection for a Pulmonary Disorder

As part of his claim in April 2008, the Veteran indicated that during service he rotated tires and changed brakes while stationed at Fort Carson, Colorado before deployment to Vietnam.  He contends that he was exposed to asbestos fibers on the brakes which led to his current pulmonary problems.  

There is no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary of VA promulgated any regulations in regard to such claims.  However, VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in a VA Adjudication Procedure Manual, M21-1MR (M21- 1MR), Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.  The Court has held that VA must analyze an appellant's claim to entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines.  See Ennis v. Brown, 4 Vet. App, 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce, inter alia, pleural effusions and pleural plaques.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9.

The applicable section of Manual M21-1MR also notes that some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etc.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.
In May 2012, the Board remanded the claim for a VA examination to determine the etiology of any pulmonary disorders diagnosed since the filing of the Veteran's claim in April 2008.  At his July 2012 VA examination, a diagnosis of chronic obstructive pulmonary disease (COPD) was recognized.  Although the examiner stated its onset was in the 1990s, the medical records in the claims file appear to indicate a formal diagnosis in 2006.  No other pulmonary disorders were diagnosed or discussed.  In coming to his conclusion that the pulmonary condition was less likely than not incurred in or caused by exposure to asbestos, the examiner considered the claims file.  He focused on the studies and opinions in the record from a pulmonologist that the Veteran has obstructive lung disease and not restrictive lung disease as seen with asbestos exposure.  The pulmonologist also stated that the CT scan of the chest did not show findings of asbestos exposure.  In addition, multiple chest X-rays show findings of infections (atelectasis) with no pleural disease described.

Notably, the examiner did not discuss or acknowledge the presence of pleural plaques on the left hemidiaphragm as evidenced by VA treatment records and treatment records from the Hastings Indian Hospital.  The Board finds that a clarifying opinion is necessary since pleural plaques are recognized as being related to asbestos exposure and represent the center of the Veteran's claim.

The evidence of record that the Veteran was actually exposed to asbestos during service is sparse.  His DD-214 indicates his military occupation was as a Heavy and Light Vehicle Driver.  The evidence does not demonstrate that he was a mechanic or worked on brakes; however, the Veteran provided testimony at his May 2011 hearing that he and his fellow service members were responsible for taking care of their own vehicles, including the brakes.  In a letter dated April 2008, the RO asked the Veteran to provide more detailed information about his exposure to asbestos.  No response was forthcoming.  On remand, to afford the Veteran every opportunity, the RO should send another letter asking him to provide further detail as to his asbestos exposure.  The Veteran is reminded that if he wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the relevant evidence.  Wood v. Derwinski, 1 Vet. App 190, 193 (1991).

II. Service Connection for Post-Polio Syndrome

During the course of his claim, the Veteran has consistently stated that his post-polio symptoms, specifically leg cramps and back pain, pre-existed service, but they were aggravated therein.

Leg cramps and recurrent back pain were noted on the Veteran' September 1966 entrance examination report.  The Veteran was deemed fit for service.  Health records from June 1967 and July 1967 indicate complaints of leg and back pain and the Veteran indicated he had polio prior to service in 1956.  On his October 1968 separation examination, the Veteran indicated he had cramps in his legs, but did not indicate pain in his back. 

Since service, the Veteran has continued to complain of and seek treatment for leg cramps and back pain.

At his December 2009 hearing at the RO before a Decision Review Officer, the Veteran indicated that prior to service he had back pains and leg cramps "real bad . . . the right leg."  When asked whether the intensity increased during service, the Veteran responded: "Yes.  A little bit as it went on."  The Veteran's Representative argued that as a truck driver "bouncing around and being thrown from side to side in those rudimentary trucks that they had at the time aggravated his pre-existing polio condition."  The Veteran agreed with such contention.  

At his May 2011 hearing before the Board, the Veteran explained that when he was in Vietnam he was "in an old, rough truck."  He was told to hurry because he had a certain time to get from one point to another.  He explained that he loaded and unloaded big boxes of .40 caliber shells and .50 caliber shells into five and ten ton trucks.  He stated that the loading was "just a lot of stress and pain on that leg."  He stated that he had flare ups of pain in his leg and back "pretty well daily" during and after service, whereas, before he went into service, he had "very little problems with it . . ." His wife testified that he used to ride horses prior to service, but, after service, because of increased leg and back pain, he could no longer ride for long periods.

The Board remanded the claim in May 2012 to afford the Veteran a VA examination.  Unfortunately, the Board finds that the opinion provided by the VA examiner is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Following a review of the medical evidence, taking the Veteran's history, performing a physical examination and reviewing medical literature, the VA examiner opined that:

[T]he Veteran's alleged post-polio syndrome is less likely as not permanently aggravated or a result of any event and/or condition that occurred and/or expressed in-service and/or within one year of discharge and is at least as likely as not permanently a result of the natural history of post-polio syndrome and was not caused by and/or worsened by an already service connected disability.  The natural progression was not altered or worsened by any event and/or condition that occurred and/or expressed during active service."

The examiner's rationale for this conclusion was based on medical literature that indicated, inter alia, that, although not well studied, "most polio survivors experience a modest decline in function and muscle strength over many years that may reflect the natural history of the old polio."  Other information was given; however, nowhere in his rationale did the examiner provide any analysis of specific evidence in the Veteran's claims file to justify his conclusions in this particular case.  See Miller v. West, 11 Vet. App. 345, 348 (1998) (noting that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record).

In addition, the examiner neglected to consider or acknowledge the lay evidence of record supporting the contention that based on the Veteran's duties during service his post-polio symptoms increased in severity and were aggravated.  38 U.S.C. § 1154(a) (requiring, in relevant part, that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits).  Notably, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Worsening problems with leg cramps and back pain are symptoms capable of observation by a lay person.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Based on the foregoing, the Board finds that the medical evidence of record is not sufficient to make a decision on the claim at this time and a clarifying medical opinion is necessary.  Specifically, the Board seeks clarification as to whether the symptoms experienced prior to service were, in fact, symptoms of post-polio syndrome and if so, whether the pre-existing syndrome, to include its symptoms, was permanently aggravated by the Veteran's service.
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a letter asking him to provide any detailed information as to the location, dates and manner of his exposure to asbestos to help determine whether actual exposure occurred during his period of active duty.

2.  In connection with the Veteran's pulmonary disorder claim, the RO/AMC should refer the Veteran's claims folder to the July 2012 VA examiner or, if the July 2012 VA examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any diagnosed pulmonary disorders.  This REMAND, the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.

The examiner is requested to review all pertinent records, to include all the Veteran's statements in support of claim, as well as, statements by the Veteran and his Representative during the Decision Review Office hearing in December 2009 and by the Veteran and his wife at the March 2011 hearing before the Board.  A notation to the effect that this record review took place should be included in the report.

After review of all lay and medical evidence of record, the examiner should state an opinion as to the following:

a) Does the Veteran currently have a pulmonary disorder/s, to include calcified pleural plaques of the left hemidiaphragm?

The examiner should perform any necessary examinations and/or tests and identify each diagnosis with specificity.

b) For each diagnosed disorder, the examiner should indicate whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the pulmonary disorder had its onset during service or is causally or etiologically a result of the Veteran's service, to include his claimed asbestos exposure.  The examiner should note the information regarding asbestos exposure in the VA Adjudication Procedure Manual, as discussed in the body of this REMAND.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

3.  In connection with the Veteran's post-polio syndrome claim, the RO/AMC should refer the Veteran's claims folder to the July 2012 VA examiner or, if the July 2012 VA examiner is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's post-polio syndrome.  This REMAND, the claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.

The examiner is requested to review all pertinent records, to include all the Veteran's statements in support of claim, as well as, statements by the Veteran and his Representative during the Decision Review Office hearing in December 2009 and by the Veteran and his wife at the March 2011 hearing before the Board.  A notation to the effect that this record review took place should be included in the report.

After review of all lay and medical evidence of record, the examiner should state an opinion as to the following:

a) Does the Veteran have post-polio syndrome?  The examiner should indicate the symptoms and historical evidence that support the conclusion.

b) If the examiner finds the Veteran does have post-polio syndrome, explain whether the symptoms of leg cramps and back pain noted on the September 1966 entrance examination and complained of during service and since service are symptoms of the diagnosed post-polio syndrome such that the syndrome can be said to have pre-existed service.

c) If the examiner determines that the Veteran had post-polio syndrome, or symptoms of post-polio syndrome, prior to service, did the syndrome, to include its symptoms, increase in severity beyond its normal progression during service.  The examiner should state the specific symptoms involved and cite to evidence in the claims file to support his/her conclusion that the syndrome and/or its symptoms were or were not aggravated during active duty.

If the examiner is unable to provide the requested opinion without resorting to speculation, the examiner must provide an explanation for the basis of that determination.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

A clear rationale for all opinions and conclusions reached must be provided and a discussion of the facts specific to this Veteran's claim would be helpful to the Board.

4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted to the fullest extent, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


